Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00641-CV

                                BROADWAY PERFUMES, L.C.,
                                       Appellant

                                              v.
                                           National,
                                    FEDEX NATIONAL, LTL,
                                           Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 366,883
                              Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 11, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                 PER CURIAM